— Motion by plaintiff-appellant for a stay of the trial of the action during the pendency of her appeal from the order of December 31, 1953, denied. Motion by defendant-respondent: (1) for a reargument of the decision of this court of December 22, 1953; (2) to suspend until the trial the award of temporary alimony; (3) in the alternative to reduce the award of alimony; and (4) to adjudge plaintiff-appellant and her counsel in contempt, denied, in each of its specifications. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur. [See 282 App. Div. 1107.]